                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON


BRIAN JAMES BROOKS and JENNIFER                            No. 3:18-cv-00717-YY
HATCHER BROOKS,
                                                           ORDER
                      Plaintiffs,

       v.

BC CUSTOM CONSTRUCTION, INC.;
HOF II VERTICAL, LLC; THE HOLT
GROUP, INC.; GREG KUBICEK; and
WILLIAM C. WINKENBACH,

                      Defendants.


HERNÁNDEZ, District Judge:

       Magistrate Judge You issued a Findings and Recommendation [ECF 47] on May 21,

2019, in which she recommends that this Court grant in part and deny in part the Motion to

Dismiss [ECF 26] filed by Defendants BC Custom Construction, Inc., and William C.

Winkenbach (collectively the “Builder Defendants”); and grant in part and deny in part the

Motion to Dismiss [ECF 28] filed by Defendants HOF II Vertical, LLC; The Holt Group, Inc.;

and Greg Kubicek (collectively the “Lender Defendants”). In particular, Magistrate Judge You

recommends the Court:

       (1) Dismiss Plaintiffs’ Claim One in part without prejudice and with leave to amend on

the bases that (a) Defendants are not “creditors” within the meaning of the Truth in Lending Act

(“TILA”), 15 U.S.C. § 1601 et seq., and (b) Plaintiffs cannot obtain actual damages under TILA



1 - ORDER
because they have not adequately pleaded detrimental reliance. Judge You, however, also

recommends the Court decline to dismiss Claim One in part on the basis that Plaintiffs have

adequately alleged that Builder and Lender are “mortgage originators” within the meaning of

TILA;

         (2) Dismiss Plaintiffs’ Claim Two, which Plaintiffs bring under the Oregon Mortgage

Lender Law, Oregon Revised Statutes §§ 86A.095–86A.103, without prejudice and with leave to

amend;

         (3) Dismiss Plaintiffs’ Claim Three under the Oregon Mortgage Loan Origination law,

Oregon Revised Statutes §§ 86A.200–86A.242, with prejudice;

         (4) Dismiss Claim Four under the Oregon Unlawful Trade Practices Act, Oregon Revised

Statutes §§ 646.605–646.652, without prejudice and with leave to amend;

         (5) Decline to dismiss Claim Five, which Plaintiffs bring against the Builder Defendants

for breach of fiduciary duty;

         (6) Decline to dismiss Claim Six, which Plaintiffs bring against the Lender Defendants

for aiding and assisting the breach of a fiduciary duty;

         (7) Decline to dismiss Claim Seven as to the Lender Defendants. Although Plaintiffs

bring Claim Seven against all Defendants under an unjust-enrichment theory, only the Lender

Defendants moved to dismiss Plaintiffs’ unjust-enrichment claim; and

         (8) Resolve Plaintiffs’ claims for declaratory and injunctive relief in the same manner as

the corresponding underlying claims set out above.

         The matter is now before the Court pursuant to 28 U.S.C. § 636(b)(1)(B) and Federal

Rule of Civil Procedure 72(b). Each of the parties filed timely objections to the Magistrate




2 - ORDER
Judge’s Findings and Recommendation. Lender Defs’ Objs., [ECF 51, 56];1 Plaintiffs’ Objs.

[ECF 53]; Builder Defs’ Objs. [ECF 54].2 When any party objects to any portion of the

Magistrate Judge’s Findings & Recommendation, the district court must make a de novo

determination of that portion of the Magistrate Judge’s report. 28 U.S.C. § 636(b)(1); Dawson v.

Marshall, 561 F.3d 930, 932 (9th Cir. 2009); United States v. Reyna-Tapia, 328 F.3d 1114, 1121

(9th Cir. 2003) (en banc).

       The Court has carefully considered the parties’ objections and concludes there is not any

basis to modify the Findings and Recommendation. The Court has also reviewed the pertinent

portions of the record de novo and finds no error in the Magistrate Judge’s Findings and

Recommendation.

                                        CONCLUSION

       The Court, therefore, ADOPTS Magistrate Judge You’s Findings and Recommendation

[ECF 47] as its own Opinion and Order. Accordingly, the Court GRANTS in part and DENIES

in part the Builder Defendants’ Motion to Dismiss [ECF 26] and GRANTS in part and DENIES

in part the Lender Defendants’ Motion to Dismiss [ECF 28].

       The Court, therefore, DISMISSES Plaintiffs’ Claim One in part without prejudice and

with leave to amend as set out above. The Court also DISMISSES Plaintiffs’ Claims Two and

Four without prejudice and with leave to amend. The Court DISMISSES Plaintiffs’ Claim Three

with prejudice. The Court, however, declines to dismiss Plaintiffs’ Claims Five through Seven,
1
  On July 10, 2019, the Lender Defendants filed a Reply [ECF 60] in support of their Objections
to the Magistrate Judge’s Findings and Recommendation. On July 15, 2019, however, the Lender
Defendants withdrew that Reply because reply memoranda are ordinarily not permitted to be
filed in support of objections to a magistrate judge’s findings and recommendation without leave
of Court. Accordingly, the Court declines to consider the Lender Defendants’ Reply.
2
  The Court notes the Builder Defendants object to the portion of the Findings and
Recommendation in which Judge You declined to dismiss Plaintiffs’ unjust-enrichment claim.
The Builder Defendants, however, did not move to dismiss Claim Seven in their Motion [ECF
26]. In any event, the Court finds no error in the Magistrate Judge’s analysis on Claim Seven.

3 - ORDER
and resolves Plaintiffs’ claims for declaratory and injunctive relief in the same manner as the

underlying substantive claims.

       IT IS SO ORDERED.

       DATED this _________ day of July, 2019.




                                                     ____________________________________
                                                     MARCO A. HERNÁNDEZ
                                                     United States District Judge




4 - ORDER
